The judgment should be reversed. The facts as recited in the foregoing opinion establish, as of September, 1942, relationship of Raymond as tenant of MacFadden, whose title as his landlord Raymond was thereafter estopped to deny; therefore, MacFadden is entitled on his cross-complaint to recovery of the premises involved herein and damages of six hundred dollars monthly from October 1, 1942, less monthly rental of two hundred dollars paid by Raymond to MacFadden's lessors under stipulation and order of the court. So understanding the foregoing opinion, I can concur therein.
October 26, 1944. Petition for rehearing denied. *Page 349